DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 October 2022, claims 1-17 and 21-23 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges amended claims 1, 7, and 9-17, cancelled claims 18-20, and newly added claims 21-23.

Priority
The Examiner acknowledges the instant application claims the benefit and priority to U.S. Provisional 62/748,368, filed on 19 October 2018, and has been accorded the earliest effective file date.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 16 May 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morsi, Magdi, et al (U.S. 2013/0227573 and known hereinafter as Morsi) in view of Barrall, Geoffrey, et al (U.S. 2013/0290464 and known hereinafter as Barrall)(newly presented).

As per claim 1, Morsi teaches a method of transforming data within a data pipeline comprising one or more data processing nodes, the method comprising: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
detecting, by the first processing node, a change in a source database schema for the source system, wherein the first processing node detects the change in a source database scheme by analyzing characteristics of the first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.);
updating, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 
Morsi does not explicitly disclose wherein the first processing node comprises an intermediate node between the source system and one or more target systems in the data pipeline, and the first processing node performs data transformations on the first data as the first data set passes through the first processing node between the source system and the one or more target system; and wherein the one or more pipeline flow rules are updated based on the change in a source database schema.
Barrall teaches wherein the first processing node comprises an intermediate node between the source system and one or more target systems in the data pipeline, and the first processing node performs data transformations on the first data as the first data set passes through the first processing node between the source system and the one or more target system (e.g. Barrall, see paragraphs [0075-0085, 0144-0146], which discloses a storage appliance architecture, where the each storage appliance is represented as a node and contains pipeline information that includes a main control process, a storage appliance status monitoring process, a file system update monitoring process, a container manager process, a container version history manager, a version history manager, a version history conflict resolution, etc., all which work in concert in which the monitoring process of the storage appliance monitors any changes in the local storage and then performs the appropriate synchronization techniques to update the container files.); and 
wherein the one or more pipeline flow rules are updated based on the change in a source database schema (e.g. Barrall, see paragraphs [0128-0130], which discloses a conflict resolution processes (e.g. rules) for which any new Container change history would be updated and stored within the associated file, where the process includes a database system that includes a set of relationships, established by the users among the registered storage appliances and the container designations.).
Morsi is directed to model-based data pipeline system optimization. Barrall is directed to socially organizing storage and shared access to storage application. Both are analogous art because they are directed to database storage schema and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Morsi with the teachings of Barrall to include the claimed feature with the motivation to improve schema manipulation in database storage system.

As per claim 9, Morsi teaches a computer system, comprising: 
a processing unit comprising one or more processors (e.g. Morsi, see Figure 5); and 
a non-transitory computer-readable medium containing instructions that, when executed by the one or more processors (e.g. Morsi, see Figure 5), cause the one or more processors to perform operations including: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
detecting, by the first processing node, a change in a source database schema for the source system, wherein the first processing node detects the change in a source database scheme by analyzing characteristics of the first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.);
updating, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 
Morsi does not explicitly disclose wherein the first processing node comprises an intermediate node between the source system and one or more target systems in the data pipeline, and the first processing node performs data transformations on the first data as the first data set passes through the first processing node between the source system and the one or more target system; and wherein the one or more pipeline flow rules are updated based on the change in a source database schema.
Barrall teaches wherein the first processing node comprises an intermediate node between the source system and one or more target systems in the data pipeline, and the first processing node performs data transformations on the first data as the first data set passes through the first processing node between the source system and the one or more target system (e.g. Barrall, see paragraphs [0075-0085, 0144-0146], which discloses a storage appliance architecture, where the each storage appliance is represented as a node and contains pipeline information that includes a main control process, a storage appliance status monitoring process, a file system update monitoring process, a container manager process, a container version history manager, a version history manager, a version history conflict resolution, etc., all which work in concert in which the monitoring process of the storage appliance monitors any changes in the local storage and then performs the appropriate synchronization techniques to update the container files.); and 
wherein the one or more pipeline flow rules are updated based on the change in a source database schema (e.g. Barrall, see paragraphs [0128-0130], which discloses a conflict resolution processes (e.g. rules) for which any new Container change history would be updated and stored within the associated file, where the process includes a database system that includes a set of relationships, established by the users among the registered storage appliances and the container designations.).
Morsi is directed to model-based data pipeline system optimization. Barrall is directed to socially organizing storage and shared access to storage application. Both are analogous art because they are directed to database storage schema and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Morsi with the teachings of Barrall to include the claimed feature with the motivation to improve schema manipulation in database storage system.

As per claim 17, Morsi teaches a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
detecting, by the first processing node, a change in a source database schema for the source system, wherein the first processing node detects the change in a source database scheme by analyzing characteristics of the first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.);
updating, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 
Morsi does not explicitly disclose wherein the first processing node comprises an intermediate node between the source system and one or more target systems in the data pipeline, and the first processing node performs data transformations on the first data as the first data set passes through the first processing node between the source system and the one or more target system; and wherein the one or more pipeline flow rules are updated based on the change in a source database schema.
Barrall teaches wherein the first processing node comprises an intermediate node between the source system and one or more target systems in the data pipeline, and the first processing node performs data transformations on the first data as the first data set passes through the first processing node between the source system and the one or more target system (e.g. Barrall, see paragraphs [0075-0085, 0144-0146], which discloses a storage appliance architecture, where the each storage appliance is represented as a node and contains pipeline information that includes a main control process, a storage appliance status monitoring process, a file system update monitoring process, a container manager process, a container version history manager, a version history manager, a version history conflict resolution, etc., all which work in concert in which the monitoring process of the storage appliance monitors any changes in the local storage and then performs the appropriate synchronization techniques to update the container files.); and 
wherein the one or more pipeline flow rules are updated based on the change in a source database schema (e.g. Barrall, see paragraphs [0128-0130], which discloses a conflict resolution processes (e.g. rules) for which any new Container change history would be updated and stored within the associated file, where the process includes a database system that includes a set of relationships, established by the users among the registered storage appliances and the container designations.).
Morsi is directed to model-based data pipeline system optimization. Barrall is directed to socially organizing storage and shared access to storage application. Both are analogous art because they are directed to database storage schema and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Morsi with the teachings of Barrall to include the claimed feature with the motivation to improve schema manipulation in database storage system.
As per claims 2 and 10, Morsi teaches the method of claim 1 and the system of claim 9, respectively, wherein the one or more data transformation rules are generated by the first processing node after the first processing node receives the first data set from the source system (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.). 

As per claims 3 and 11, Morsi teaches the method of claim 1 and the system of claim 9, respectively, wherein the first processing node is one of a plurality of processing nodes within the data pipeline (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.), and wherein each of the plurality of processing nodes within the data pipeline stores and uses a different set of pipeline flow rules to transform data transmitted between the source system and the one or more target systems (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.). 

As per claims 4 and 12, Morsi teaches the method of claim 1 and the system of claim 9, respectively, further comprising: 
receiving, by the first processing node, one or more updates to the one or more pipeline flow rules (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); and 
in response to the receiving the updates to the one or more pipeline flow rules:
(a) requesting and receiving, from the source system, an updated first data set corresponding to the first data set; 
(b) determining updated data transformation rules, based on the updated pipeline flow rules; 
(c) transforming the updated first data set into an updated second data set, using the updated data transformation rules; and 
(d) transmitting the updated second data set to the one or more target systems (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data. The Examiner notes that step a is fulfilled by the requirement of at least one transformation rule being followed.). 

As per claims 5 and 13, Morsi teaches the method of claim 1 and the system of claim 9, respectively, further comprising: 
receiving, by the first processing node, a third data set from the source system, wherein the third data set is received from the source system after the first data set (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.);
determining, by the first processing node, that the source database schema of the source system has been changed to an updated source database schema, at a time between when the first data set was transmitted by the source system and when the third data set was transmitted by the source system (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); and 
in response to determining that the source database schema of the source system has been changed to the updated source database schema, generating, by the first processing node, one or more updated data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).), wherein the updated data transformation rules are determined using the retrieved pipeline flow rules and are based on the updated source database schema (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claims 6 and 14, Morsi teaches the method of claim 5 and the system of claim 13, respectively, wherein determining that the source database schema of the source system has been changed to the updated source database schema comprises at least one of: 
determining that, for a source database within the source system from which the first data set and third data set were generated, one or more tables, views, procedures, queues, or triggers within the source database were created, deleted, or modified;
determining that a data type or size of a data field within the source database has been changed; or 
determining that a relationship between multiple data fields in the source database has been changed (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).). 

As per claims 7 and 15, Morsi teaches the method of claim 1 and the system of claim 13, respectively, wherein determining that the database schema of the source system has been changed to the updated source database schema comprises:
analyzing, by the first processing node, one or more characteristics of the first data set received from the source system (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.); 
analyzing, by the first processing node, one or more corresponding characteristics of the third data set received from the source system (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.); and 
comparing, by the first processing node, the characteristics of the first data set and the corresponding characteristics of the third data set (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.). 

As per claims 8 and 16, Morsi teaches the method of claim 5 and the system of claim 13, respectively, further comprising: 
determining a first set of database objects within the source system that were directly modified with the change to the updated source database schema (e.g. Morsi, see paragraph [0019], which discloses multiple metadata layer may be used during deployment indicating that each metadata layer contains a set of database objects that were modified within the data pipeline confirmation manifest.); 
determining a second set of database objects within the source system that were indirectly affected by the change to the updated source database schema (e.g. Morsi, see paragraph [0019], which discloses multiple metadata layer may be used during deployment indicating that each metadata layer contains a set of database objects that were modified within the data pipeline confirmation manifest.); and
determining and executing a subset of the pipeline flow rules that are based on the first set of database objects and the second set of database objects (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).).

As per claim 21, Morsi teaches the non-transitory computer-readable medium of claim 17, wherein analyzing the characteristics of the first data set comprises:
	comparing, by the first processing node, characteristics of the first data set with characteristics of a previous data set from the source system that was previously transformed by the first processing node (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).).

As per claim 22, Morsi teaches the non-transitory computer-readable medium of claim 17, wherein analyzing the characteristics of the first data set comprises:
	retrieving, by the first processing node, model information for the source system and comparing the model information to a prior snapshot of the model information for the source system (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.).

As per claim 23, Morsi teaches the non-transitory computer-readable medium of claim 17, wherein analyzing the characteristics of the first data set comprises:
identifying objects in the first data set that are changed or affected by the change in the source database schema (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 18, 2022